     Case 1:21-cv-00115-AWI-JLT Document 10 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL DIXON LEWIS,                                Case No.: 1:21-cv-00115-JLT (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DENY PLAINTIFF’S MOTION TO
13           v.                                        PROCEED IN FORMA PAUPERIS
14    T. CISNEROS,                                     (Doc. 2)
15                       Defendant.                    14-DAY DEADLINE
16                                                     Clerk of the Court to Assign a District Judge
17

18          On January 28, 2021, Plaintiff filed a motion to proceed in forma pauperis (IFP). (Doc. 2.)
19   The certified account statement submitted by the California Department of Corrections and
20   Rehabilitation indicates that, as of January 27, 2021, Plaintiff had $1,050.05 in his inmate trust
21   account. (Doc. 6.) This is more than enough to pay the filing fee of $402 in full.
22          Accordingly, on January 30, 2021, the Court ordered Plaintiff to show cause why his
23   motion to proceed IFP should not be denied. (Doc. 7.) Plaintiff responded to the order on
24   February 17, 2021. (Doc. 8.) Plaintiff does not deny that he has sufficient funds to pay the filing
25   fee, but he states that the funds were provided pursuant to the CARES Act “so that [he’s] able to
26   take care [of himself.]” (Id.) Plaintiff, however, does not explain why the funds are necessary for
27   his care, given that his “basic needs are provided by the State.” Clifton v. Curry, No. 2:20-cv-
28   02149-JDP, 2020 WL 6526126, at *1 (E.D. Cal. 2020).
     Case 1:21-cv-00115-AWI-JLT Document 10 Filed 02/18/21 Page 2 of 2


 1          Plaintiff is correct that access to the Court is a right. (Doc. 8.) But as explained in the

 2   Court’s order to show cause, proceeding “in forma pauperis is a privilege.” Smart v. Heinze, 347

 3   F.2d 114, 116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP,

 4   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

 5   care must be employed to assure that federal funds are not squandered to underwrite, at public

 6   expense, … the remonstrances of a suitor who is financially able, in whole or in material part, to

 7   pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA-MDD, 2015 U.S. Dist.

 8   LEXIS 173063, *2 (S.D. Cal. 2015) (citation omitted).

 9          Plaintiff has sufficient funds in his inmate trust account to pay the filing fee in full.
10   Accordingly, the Court DIRECTS the Clerk of the Court to assign a district judge to this action

11   and RECOMMENDS that:

12          1. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be DENIED; and,

13          2. Plaintiff be required to pay the filing fee of $402 within 30 days of the assigned

14               district judge’s adoption of these findings and recommendations.

15          These findings and recommendations will be submitted to the United States District Judge

16   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the

17   date of service of these findings and recommendations, Plaintiff may file written objections with

18   the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in
20   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

21   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     February 18, 2021                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
